           Case 1:20-cr-00318-VEC Document 16 Filed 10/15/20 Page 1 of 1

                                                                              USDC SDNY
                                                                              DOCUMENT
UNITED STATES DISTRICT COURT                                                  ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                 DOC #:
                                                                              DATE FILED: 10/15/2020
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :        20-CR-318 (VEC)
                 -against-                                      :
                                                                :            ORDER
 MARCOS LIMON ALVARADO,                                         :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on October 15, 2020, the parties appeared for a change-of-plea hearing;

        WHEREAS on October 15, 2020 Defendant entered a guilty plea;

         IT IS HEREBY ORDERED THAT:

             1. Defendant’s sentencing will be held on January 28, 2021 at 11:00 a.m.

                 Sentencing submissions are due by January 14, 2021.

             2. The sentencing will take place in Courtroom 443 of the Thurgood Marshall

                 Courthouse, 40 Foley Square, New York, New York, 10007. Members of the

                 public may appear for the hearing by calling (888) 363-4749, using the access

                 code 3121171 and the security code 0318.



SO ORDERED.

Dated: October 15, 2020
      New York, NY
                                                                    ______________________________
                                                                          VALERIE CAPRONI
                                                                          United States District Judge
